UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 4, 2017 GLOBAL QUEST, LTD. (Exact name of registrant as specified in its charter) Nevada 000-55541 47-2845375 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9ineral Ave., Suite 350, Centennial, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 561-7210 9635 Maroon Circle, Suite 230, Englewood, CO 80112 (Former name or former address, if changed since last report) With a copy to: Philip Magri, Esq.
